** STATE EMPLOYEE — WITNESS FEE — MILEAGE ** (1) WITNESS FEES MAY BE RETAINED BY THE STATE EMPLOYEE EVEN THOUGH HE WAS RECEIVING HIS REGULAR SALARY. (2) REGULAR COMPENSATION IS AUTHORIZED FOR A STATE EMPLOYEE IF HE HAD BEEN SUBPOENAED FOR THE STATE. IF SUBPOENAED IN PRIVATE LITIGATION TO TESTIFY IN HIS CAPACITY AS AN INDIVIDUAL, HE CANNOT RECEIVE REGULAR COMPENSATION UNLESS HE HAS OPTED TO TAKE ANNUAL LEAVE FOR THE TIME AWAY FROM WORK TO TESTIFY. (3) MILEAGE FEES MAY 'NOT' BE RETAINED BY A STATE EMPLOYEE WHO MADE USE OF A STATE CAR TO ATTEND A COURT. (DUAL COMPENSATION, WITNESS FEES, FEES, MERIT EMPLOYEES, SALARY, TRAVEL, MOTOR VEHICLE, REIMBURSEMENT) CITE: 74 O.S. 840.7 [74-840.7], 74 O.S. 840.5 [74-840.5], 74 O.S. 840.13 [74-840.13], 74 O.S. 840.10 [74-840.10] [74-840.10], 74 O.S. 500.4 [74-500.4](B),28 U.S.C.A. 81, MERIT SYSTEM RULES (PATSY L. PLATE)